Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9 and 16 are allowable over the prior art of record in claiming the use of an iterative preconditioned extended least-square migration by compressing gathers of a common surface attribute to identify few attribute-independent coefficients that need to be demigrated.  Specifically, the claims are allowable by claiming the combination of;
generating surface-attribute gathers by migrating the seismic data grouped in ranges of surface attribute values,
until an iteration-stop condition, ISC, is met, calculating attribute-independent coefficients for the surface-attribute gathers, the attribute-independent coefficients corresponding to predetermined functions of the surface attribute, 
demigrating the attribute-independent coefficients in the data domain using a stack demigration operator, 
generating synthetic data based on the demigrated attribute-independent coefficients and the predetermined functions of the surface attribute, 
migrating residuals quantifying differences between the seismic data and the synthetic data to update the surface-attribute gathers, and 
outputting an image of the underground formation based on the updated surface- attribute gathers, the image being usable to obtain geophysical properties inside the underground formation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 12, after “attribute,” delete “and”,
In claim 9, line 9, after “coefficients” delete “to” and insert – in --.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl